Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 02/11/2022, in response to the rejection of claims 1-7 from the non-final office action, mailed on 11/12/2022, by amending claim 6 and adding new claims 8-12, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “A SiC chemical vapor deposition apparatus” of claim 1,
The “SiC” defines an identity of a material used in the apparatus, thus the material name does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Therefore, when an apparatus of a prior art performs chemical vapor deposition, it is considered meeting the limitation.

(2) In regards to the “a SiC wafer” of Claim 1,
The SiC wafer defines a type of a substrate, which does not constitute a structure of the apparatus, in other words, the SiC wafer is not a structural part of the claimed apparatus, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Therefore, when an apparatus of a prior art teaches a substrate, it is considered meeting the limitation.

(3) In regards to the “raw material gas” and “purge gas” of Claim 1,
Emphasized again, the “raw material” and “purge” merely define an identity of a material used in the apparatus, thus the material name does not add a patentable weight to the claimed apparatus, in other words, use of gas inlet as either for raw material gas supply or for purge gas supply, as recited in the claim 1, does not make the claimed apparatus distinguished from an apparatus of a prior art teaching a gas inlet, see the MPEP citations below.
Therefore, when the apparatus of the prior art teaches gas inlets, it is considered meeting the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 8 recites “an upper portion”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “the upper portion”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al. (US 20140120731, hereafter ‘731).
Regarding to Claim 1, ‘731 teaches:
Plasma reactors ([0002]), and various gasses are injected into the chamber so that chemical and/or physical interaction of ions with the substrate can be used to generate various features on the substrate by, e.g., etching, depositing ([0006], note it is well-known that PECVD, plasma enhanced chemical vapor deposition, is performed in a plasma reactor, see also the claim interpretation above for the “SiC”, the claimed “A SiC chemical vapor deposition apparatus”);
The chamber 200 (Fig. 2, [0028], note it is well-known that CVD is performed with heating inside the chamber, thus the chamber is a furnace, the claimed “comprising: a furnace body inside of which a growth space is formed”);
A chuck 215, which holds a substrate 220 to be processed ([0028], the claimed “and a placement table which is positioned in the growth space and has a placement surface on which a SiC wafer is placed”);
A central nozzle 235 ([0029], the claimed “wherein the furnace body comprises a first hole which is positioned on an upper portion which faces the placement surface and through which a raw material gas is introduced into the growth space”);
Nozzles 230 ([0029], the claimed “a second hole which is positioned on a side wall of the furnace body and through which a purge gas flows into the growth space”);
Pumped by a vacuum pump 225 ([0028], note pumping is performed through a hole on the chamber, thus pump connecting position on the chamber inherently has an opening, the claimed “a third hole which is positioned on the side wall of the furnace body at a lower position than the second hole and discharges the gases in the growth space”);
A baffle 270 is situated within the chamber so as to restrict and/or redirect the flow of the gas emanating from the injectors 230 ([0029], the claimed “and a protrusion which protrudes towards the growth space from a lower end of the second hole to adjust a flow of the raw material gas”).

Regarding to Claims 3-4 and 6,
Fig. 2 of ‘731 shows a ring shape of the baffle 270 is parallel to the chuck 215, and the edge of the baffle is outside of the substrate 220 (the claimed “wherein the protrusion exists in a ring shape over an entire periphery of the side wall of the furnace body” of Claim 3, “wherein the protrusion is parallel with the placement surface” of Claim 4, and “wherein a first end of the protrusion on a growth space side is positioned outside of an outer periphery of the SiC wafer, which is placed on the placement surface, in a plan view of the placement surface” of Claim 6).

Regarding to Claim 7,
‘731 teaches circumference injectors or nozzles 230 ([0029], the claimed “wherein the second hole is positioned over an entire periphery of the side wall of the furnace body”).

Regarding to Claim 8,
Fig. 2 of ‘731 shows the nozzle 230 is at an upper portion of the chamber, which is upper than the substrate holding surface of the chuck 215 (the claimed “wherein the second hole is positioned at an upper portion than the placement surface of the placement table in the furnace body”).

Regarding to Claim 9,
Fig. 2 of ‘731 shows the nozzle 230 shows the pumping port on the chamber for the pump 225 is at a lower portion chamber, which is lower than the substrate holding surface of the chuck 215 (the claimed “wherein the third hole is positioned at a lower portion than the placement surface of the placement table in the furnace body”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2016-050164, filed in IDS, hereafter ‘164) in view of ‘731).
Regarding to Claim 1, ‘164 teaches:
SiC chemical vapor deposition apparatus (title, the claimed “A SiC chemical vapor deposition apparatus”);
10: furnace body, 20: mounting table, and 50: SiC wafer (Fig. 1, [0087], the claimed “comprising: a furnace body inside of which a growth space is formed; and a placement table which is positioned in the growth space and has a placement surface on which a SiC wafer is placed”);
30: gas inlet pipe ([0087], the claimed “wherein the furnace body comprises a first hole which is positioned on an upper portion which faces the placement surface and through which a raw material gas is introduced into the growth space”);
40: gas discharge port ([0087], the claimed “a third hole which is positioned on the side wall of the furnace body at a lower position, and discharges the gases in the growth space”).

‘164 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a second hole which is positioned on a side wall of the furnace body and through which a purge gas flows into the growth space, a third hole which is positioned on the side wall of the furnace body at a lower position than the second hole and discharges the gases in the growth space,
(1B) and a protrusion which protrudes towards the growth space from a lower end of the second hole to adjust a flow of the raw material gas.

In regards to the limitation 1A:
‘731 is analogous art in the field of substrate processing apparatus ([0002] and [0006]). ‘731 teaches the gas is supplied into the vacuum enclosure by circumference injectors or nozzles 230, but additional gas may optionally injected via a central nozzle 235 (Fig. 2, [0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added circumference injectors, for the purpose of controlling center to edge uniformity, and/or for its suitability as a known gas inlet arrangement with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07. When the circumference injectors are added, as discussed in the claim interpretation above, the injectors are clearly capable of supplying any type of gas, such as precursor, reactant, or inert gas.

In regards to the limitation 1B:
‘731 further teaches a baffle 270 is situated within the chamber so as to restrict and/or redirect the flow of the gas emanating from the injectors 230 ([0029]).

When the circumference injectors are added, before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have added the baffle from a lower end of the injector, for the purpose of restricting and/or redirecting the flow of the gas, towards the substrate edge.

Regarding to Claims 3-4 and 6-8,
Fig. 2 of ‘731 shows a ring shape of the baffle 270 is parallel to the chuck 215, and the edge of the baffle is outside of the substrate 220, and further teaches circumference injectors or nozzles 230 ([0029]).
Therefore, the baffle and the injectors imported into the apparatus of ‘164 have the similar feature (the claimed “wherein the protrusion exists in a ring shape over an entire periphery of the side wall of the furnace body” of Claim 3, “wherein the protrusion is parallel with the placement surface” of Claim 4, “wherein a first end of the protrusion on a growth space side is positioned outside of an outer periphery of the SiC wafer, which is placed on the placement surface, in a plan view of the placement surface” of Claim 6, “wherein the second hole is positioned over an entire periphery of the side wall of the furnace body” of Claim 7, and “wherein the second hole is positioned at an upper portion than the placement surface of the placement table in the furnace body” of Claim 8).

Regarding to Claim 9,
Fig. 1 of ‘164 shows gas discharge port 40 is lower than the mounting table 20 (the claimed “wherein the third hole is positioned at a lower portion than the placement surface of the placement table in the furnace body”).

Regarding to Claim 10,
Fig. 2 of ‘731 shows the lower end of the second hole and an upper surface of the protrusion, but it is silent about the “directly connects to” between them. 

However, ‘731 clearly teaches the baffle is positioned below a gas injection point, but above the level of the substrate. In this manner, the gas is restricted to flow further towards the center of the chamber before it can flow downwards towards the substrate, as shown by dotted-line arrows ([0029]). Note, as shown in Fig. 2, due to the gap between the baffle and the gas nozzle, the gas flow intrinsically has a center towards flow force while having downwards flow force to the baffle, as a result, the less gas flows towards the center by the downwards gas flow . This means, in order to flow further towards the center with less being affected by the downwards flow force, the gap must be reduced as much as possible, see the illustrations reproduced from Fig. 2 below. Therefore, a distance between the baffle and the nozzle is a result effective parameter to control the flow further towards the center.


    PNG
    media_image1.png
    337
    890
    media_image1.png
    Greyscale


Consequently, even if ‘731 is silent about the direct contact between them, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the baffle in the combined apparatus, so to be closest to the gas nozzle, for instance, the baffle directly connects to the lower end of the nozzle, for the purpose of restricting the gas to flow further towards the center of the chamber before flowing downwards towards the substrate, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, See MPEP 2144.04.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘164 and ‘731, as being applied to Claim 1 rejection above, further in view of Kordina et al. (US 20080026591, hereafter ‘591).
Regarding to Claim 2, 
As discussed in the claim 1 rejection above, the furnace body of ‘164 has three holes in a vertical direction. Further, a portion can be defined at any position, therefore, the modified furnace body of ‘164 can be defined first, second, and third positions, each has the corresponding hole (the claimed “wherein the furnace body includes a first portion, a second portion, and a third portion from above, the second portion bonds the first portion and the third portion to each other, the first hole is positioned in the first portion, the second hole and the protrusion are positioned in the second portion, and the third hole is positioned in the third portion”).

‘164 and ‘731 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: an inner diameter of the first portion is smaller than an inner diameter of the third portion.

‘591 is analogous art in the field of growth reactor (title). Fig. 1 of ‘591 shows a portion having gas supply has a smaller diameter than a portion having a mount.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the diameter of the gas supply portion of ‘164, to be smaller than the diameter of the mounting portion, for the purpose of reducing undesired gas spreading into a wider space.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘164 and ‘731, as being applied to Claim 1 rejection above, further in view of Ishikawa et al. (US 20030024901, hereafter ‘901).
Regarding to Claim 5, 
‘164 and ‘731 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein the protrusion protrudes from the side wall of the furnace body towards the growth space such that the protrusion is tilted obliquely upward with respect to the placement surface.

‘901 is analogous art in the field of substrate process apparatus (abstract). Fig. 2E (2) of ‘901 shows a nozzle tilted obliquely upward with respect to the placement surface.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the angle of the imported baffle, such that it is tilted obliquely upward with respect to the placement surface, for the purpose of controlling center to edge uniformity by controlling flow rate of the gas supplied from the circumference injectors.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘164 and ‘731, as being applied to Claim 1 rejection above, further in view of ‘901 and Lee (US 20060137606, hereafter ‘606).
Regarding to Claims 11-12,
As discussed in the claim 5 rejection above, the imported baffle can be tilted obliquely to have an angle.

‘164 and ‘731 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein an angle of the protrusion with respect to a vertical direction is 30° to 150°.
Claim 12: wherein an angle of the protrusion with respect to a vertical direction is 90° to 150°.

‘606 is analogous art in the field of deposition apparatus (title). ‘606 teaches an angle of the plurality of gas injectors 160 of the invention is adjusted in the range of 0~90° relative to the horizontal surface, that is, relative to the surface of the electrostatic chuck 140 (Fig. 3, [0028], note the angle for gas nozzle is a controllable parameter, in other words, the angle is mere result effective parameter to control gas flow direction).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the angle of the imported baffle, to be as claimed, for the purpose of controlling center to edge uniformity by controlling flow rate of the gas supplied from the circumference injectors, and/or since it has been held that discovering an optimum or workable ranges of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed on 02/11/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC102 rejection of claim 1, applicants argue ‘731 does not teach or suggest the “a protrusion which protrudes towards the growth space from a lower end of the second hole” as claimed, because Fig. 2 of ‘731 shows that there is a large gap between the lower end of the injector 230 and baffle 270, see the anticipation rejection of page 6, and further due to the failure of ‘731, the 35USC103 rejection of claim 1 with ‘731 is not proper, see the obviousness rejection of page 7. 
This argument is found not persuasive. 
The examiner maintains a broad interpretation of ‘731 clearly teaches the feature.
First, the “from a lower end of the second hole” does not necessarily mean the direct connection of the protrusion at the lower end of the second hole. Because the lower end and the side chamber wall is connected each other, a lower position or portion from the second hole also clearly reads into the “from a lower end”.
Second, if the applicant intends the direct connection of the protrusion at the lower end of the second hole, the examiner suggest to amend it in similar way of the new claim 10, “wherein the lower end of the second hole directly connects to an upper surface of the protrusion”.
Third, the applicants’ specification further discloses “a protrusion 24 which is located on a lower position of the second hole. The protrusion 24 is positioned immediately below the second hole”, see the paragraph [0037] of the published instant application. Because the “immediately”, which is a relative term, does not necessarily mean the “directly connect” and also includes a small gap, in other words, relatively smaller gap size also can be interpreted as the “immediately”, the claimed “from a lower end” clearly includes “on a lower position”.
Lastly, the examiner does not agree with the applicants’ assertion, the “there is a large gap between the lower end of the injector 230 and baffle 270”, because ‘731 never discloses a dimension requirement for the gap, the examiner cannot find a factual support that the gap is “large”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718